*194Substantial evidence in the record supports respondent’s determination upholding denial of petitioner’s application for emergency rent assistance on the ground that he was ineligible therefor (see, Baumes v Lavine, 38 NY2d 296). Petitioner failed to show, inter alia, that the emergency grant was necessary to forestall eviction or that there was a threat to his health and safety (18 NYCRR 352.7 [g] [3] [i], [ii]; see, Matter of Hawkins v Commissioner of N. Y. State Dept. of Social Servs., 161 AD2d 377). It is also clear that petitioner was ineligible for this grant because his gross income exceeds 125 percent of the current Federal income poverty line (18 NYCRR 370.3 [b] [2]). Concur— Milonas, J. P., Rosenberger, Ross and Tom, JJ.